Case 1:20-cv-01006-GHW Document 121-18 Filed 07/02/21 Page 1 of 3




                       Exhibit 18
      Case 1:20-cv-01006-GHW Document 121-18 Filed 07/02/21 Page 2 of 3




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

WHITESTONE CONSTRUCTION CORP.,                     )
                                                   )
       Plaintiff,                                  )
                                                   )   No. 20 - cv - 1006
v.                                                 )
                                                   )
YUANDA USA CORPORATION,                            )
                                                   )
       Defendant.                                  )


                    DECLARATION OF ADAM L. GILL IN SUPPORT OF
                    YUANDA’S MOTION FOR SUMMARY JUDGMENT

       I, Adam L. Gill, pursuant to 28 U.S.C. 1746 state and attest as follows:

       1.      I am a partner at Fox Swibel Levin & Carroll, LLP, counsel to Defendant Yuanda

USA Corp. (“Yuanda”) in the above-captioned action. I submit this declaration in support of

Yuanda’s Motion for Summary Judgment.

       2.      Attached hereto as Exhibit 19 and Exhibit 20 is a true and accurate copy of the

Subcontract between Sciame and Whitestone, which were identified in the deposition of Mr.

Grzic as Exhibits 5 and 21, respectively. See Grzic Dep. (Ex. 28), pp. 20:12-21:2.

       3.      Attached hereto as Exhibit 21 is a true and accurate copy Whitestone’s Rule 26

Initial Disclosures, and its calculations of damages, tendered on June 26, 2020.

       4.      Attached hereto as Exhibit 22 is a true and accurate copy Whitestone’s Clerestory

Remediation Summary, as Whitestone produced it and as identified in Mr. Dearth’s deposition as

Exhibit 17. See Dearth Dep. (Ex. 27), pp. 148:23-49:2; 153:12-155:23.

       5.      Attached hereto as Exhibit 23 is a true and accurate copy Whitestone’s updated

Clerestory Remediation Summary, as Whitestone produced it on January 19, 2021 and as
      Case 1:20-cv-01006-GHW Document 121-18 Filed 07/02/21 Page 3 of 3




identified in Mr. Dearth’s deposition as Exhibit 19. See Dearth Dep. (Ex. 27), pp. 153:18-

159:23.

       6.      Attached hereto as Exhibit 24 is a true and accurate copy of the documents that

Whitestone alleges support the costs it incurred, as reflected in its Clerestory Remediation

Summary, as Whitestone produced them and as identified in Mr. Dearth’s deposition as part of

Exhibit 17. See Dearth Dep. (Ex. 27), p. 153:14-17.

       7.      Attached hereto as Exhibit 25 is a true and accurate copy of the Complaint

Whitestone filed in the Supreme Court of the State of New York, with the caption of Whitestone

Construction Corp. v. F.J. Sciame Construction Co., Inc.

       8.      Attached hereto as Exhibit 26 is a true and accurate copy of the Declaration of

Steven Grzic, previously filed in this action as ECF Doc. 75.

       9.      Attached hereto as Exhibit 27 is a true and accurate copy of the deposition

transcript of James Dearth, taken on January 20, 2021.

       10.     Attached hereto as Exhibit 28 is a true and accurate copy of the deposition

transcript of Steven Grzic, taken on January 27, 2021.

       11.     Attached hereto as Exhibit 29 is a true and accurate copy of the deposition

transcript of Mighua Tan, taken on February 4, 2021.




Date: Chicago, Illinois
June 15, 2021


                                               By: _______________ ___________
                                                    Adam L. Gill




                                                 2
